            Case 2:19-cv-00292-AJS Document 58 Filed 06/20/19 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                            PITTSBURGH DIVISION


ROVER PIPELINE LLC                         )
                                           )
               Plaintiff,                  )
                                           )      Civil Action No. 2:19-cv-00292-AJS
v.                                         )
                                           )
ROVER TRACT NO. PA-WA-HL-                  )
004.500 COMPRISED OF                       )
TEMPORARY EASEMENT(S)                      )
TOTALING 1.3600 ACRES, MORE                )
OR LESS, OVER A PARCEL OF                  )
LAND IN HANOVER TOWNSHIP,                  )
WASHINGTON COUNTY,                         )
PENNSYLVANIA, TOTALING 49.571              )
ACRES, MORE OR LESS, AND                   )
IDENTIFIED AS PARCEL NO. 340-              )
034-00-00-0010-00, AS MORE                 )
PARTICULARLY DESCRIBED                     )
HEREIN                                     )
                                           )
James M. Buchanan and Diane Zack           )
Buchanan Farm #4, LP, a Pennsylvania       )
Limited Partnership, et al.,               )
                                           )
               Defendants.                 )

                 ROVER PIPELINE LLC’S MOTION TO RE-OPEN CASE

       Plaintiff Rover Pipeline LLC (“Rover”), by and through its counsel, hereby submits this

Motion to Re-Open Case, as follows:

       1.      On March 15, 2019, Rover filed its Verified Complaint for Condemnation of

Temporary Easements, naming ten tracts to be condemned (ECF 1).

       2.      On March 19, 2019, Rover filed a Motion for Partial Summary Judgment and

Immediate Access and Possession of Temporary Easement(s) to be Condemned (ECF 5).
            Case 2:19-cv-00292-AJS Document 58 Filed 06/20/19 Page 2 of 4



       3.      A hearing on said motion was held on March 28, 2019, at which time Rover

informed the Court that it had settled with all defendants except one, The Old Wilson Farm Land

Trust (“Old Wilson”).

       4.      However, subsequent to the March 28, 2019, hearing, Defendant McDonald Rod

& Gun Club had not returned the executed, notarized easement extension agreement that formed

the basis of Rover’s settlement offer.

       5.      On April 17, 2019, Rover filed a renewed Motion for Partial Summary Judgment

and Immediate Access and Possession of Temporary Easement(s) to be Condemned as to

Defendant McDonald Rod & Gun Club (ECF 44).

       6.      By Order dated May 16, 2019, this Court granted said motion, granting Rover the

property rights described in the Verified Complaint but the grant of partial summary judgment

did not affect the right of McDonald Rod & Gun Club to just compensation (ECF 51).

       7.      Therefore, this matter has not been resolved as to just compensation to McDonald

Rod & Gun Club.

       8.      On May 29, 2019, Rover and Old Wilson participated in a mediation session

pursuant to the Court’s ADR procedures, which resulted in a resolution between these parties.

       9.      A Report of Neutral was filed on May 30, 2019, indicating the case has resolved

(ECF 56).

       10.     By Text Order dated May 30, 2019, this case was marked closed (ECF 57).

       11.     However, McDonald Rod & Gun Club did not participate in the ADR mediation

with Rover and Old Wilson as Rover was unable to successfully correspond with McDonald Rod

& Gun Club to schedule said mediation.




                                               2
            Case 2:19-cv-00292-AJS Document 58 Filed 06/20/19 Page 3 of 4



          12.   Therefore this matter should be re-opened to resolve the issue of just

compensation to McDonald Rod & Gun Club.

          WHEREFORE, Rover Pipeline LLC respectfully requests that the Court re-open this

matter.


                                          Respectfully submitted,


                                          STEPTOE & JOHNSON PLLC


                                       By: /s/ Lori A. Dawkins
                                          Lori A. Dawkins (PA Bar #86801)
                                          (303) 389-4300
                                          lori.dawkins@steptoe-johnson.com

                                       By: /s/ Brian J. Pulito
                                          Brian J. Pulito (PA Bar #203952)
                                          (814) 333-4900
                                          brian.pulito@steptoe-johnson.com

                                       By: /s/ Jon C. Beckman
                                          Jon C. Beckman (PA Bar #315956)
                                          (814) 333-4900
                                          Jon.beckman@steptoe-johnson.com

                                          11 Grandview Circle, Suite 200
                                          Canonsburg, Pennsylvania 15317

                                          ZABEL FREEMAN

                                       By: /s/ Thomas A. Zabel
                                          Thomas A. Zabel, (Pro Hac Vice)
                                          (TX Bar #22235500)
                                          (713) 802-9117
                                          tzabel@zflawfirm.com

                                          1135 Heights Boulevard
                                          Houston, Texas 77008

                                          Attorneys for Plaintiff
                                          Rover Pipeline LLC


                                             3
     Case 2:19-cv-00292-AJS Document 58 Filed 06/20/19 Page 4 of 4



                           CERTIFICATE OF SERVICE

The undersigned hereby certifies that the foregoing document was electronically filed
with the Court's ECF filing system on this 20th day of June, 2019, such that a true and
correct copy of the foregoing document will be served on counsel of record who
participate in the ECF system electronically.

A copy was also served on this 20th day of June, 2019, upon the following by U.S. First
Class Mail:

              McDonald Rod & Gun Club
              a Non-profit Pennsylvania Corporation
              c/o Samuel Snatchko and/or Douglas Ganchuk
              2110 Lynwood Dr.
              Aliquippa, PA 15001

              McDonald Rod & Gun Club
              a Non-profit Pennsylvania Corporation
              c/o Samuel Snatchko and/or Douglas Ganchuk
              115 Ganchuk Way
              McDonald, PA 15057



                                    By:      /s/ Brian J. Pulito
                                          Brian J. Pulito, Esq.
                                          brian.pulito@steptoe-johnson.com

                                          Steptoe & Johnson PLLC
                                          201 Chestnut Street, Suite 200
                                          Meadville, PA 16335
                                          Telephone: 814-333-4900
                                          Facsimile: 814-336-6570
